December 5, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
           TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

NO. 14-12-01020-CV                    V.

                        CHAD PETEREK, Appellee
                          ____________________
      This cause, an appeal from the judgment in favor of appellee, CHAD
PETEREK, signed October 16, 2012, was heard on the transcript of the record.
We have inspected the record and find error. We therefore order the judgment of
the court below REVERSED and RENDER judgment reinstating the
administrative decision.

      We order appellee, CHAD PETEREK, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.